Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 102(a1) rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JP 2011-137449.
	Regarding independent claim 1, JP 2011-137449 discloses (see paragraphs [0020]-[0026], fig. 2) discloses a steam turbine facility comprising: a rotor shaft (shaft 102); a high-pressure turbine blade cascade (high-pressure turbine 104) and an intermediate-pressure turbine b1a de cascade (intermediate-pressure turbine 106) that are provided, on the rotor shaft; a first low-pressure turbine blade cascade (the right-hand low-pressure turbine 108 of the two low-pressure turbines on the left side of the intermediate-pressure turbine 106 in the drawing) and a second low-pressure turbine blade cascade (the left-hand low-pressure turbine 108 of the two low-pressure turbines on the right side of the intermediate-pressure turbine 106 in the drawing) that are provided on the rotor shaft on both sides of the intermediate-pressure turbine blade cascade; and a third low-pressure turbine blade cascade (the left-hand low-pressure turbine 108 of the two low-pressure turbines on the left side of the high-pressure turbine 
	Regarding claim 10, Fig. 2 of JP 2011-137449 discloses that the steam turbine facility is configured such that the steam flowing through the high-pressure turbine blade cascade and the steam flowing through the intermediate-pressure turbine blade cascade flow in mutually opposite directions with respect to the axial direction, the steam flowing through the first low-pressure turbine blade cascade and the steam, flowing through the second low-pressure turbine blade cascade flow in mutually opposite directions with respect to the axial direction, and the steam flowing through the third low-pressure turbine blade cascade and the steam flowing through the fourth low-pressure turbine blade cascade flow in mutually opposite directions with respect to the axial direction.

35 USC 103(a) rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11-13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over JP 2011-137449 in view of JP 2013-170468.  JP 2011-137449 teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that 1) steam from the most downstream side from an exhaust chamber to a steam condenser (claims 11-12), and 2) using gas turbine exhaust as input heat source (claim 13). JP 2013-170468 discloses that: 1) the feature of providing an exhaust chamber on a most downstream side of a steam turbine arid discharging the steam from the exhaust chamber to a steam condenser is well known to persons skilled in the art, as disclosed in document 2 (see the exhaust chamber 46, the steam condenser in fig. 1-4); and 2) the idea of a combined cycle plant comprising a gas turbine facility, a boiler for generating steam using heat of the exhaust gas from the gas turbine facility, and a steam turbine facility that is driven using the steam generated by the boiler: is well known to persons skilled in the art (see the combined cycle power generation apparatus 1, the gas turbine 4, the exhaust heat recovery boiler 5, the steam turbine 3 in figures 1-4).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide a steam condenser at the exhaust chamber of JP 2011-137449 as taught by JP 2013-170468 for the purpose of liquidize the steam for the next cycle, and to use gas turbine exhaust as heat input in JP 2011-137449 as taught by JP 2013-170468 for the purpose of utilizing the gas turbine waste heat to generate appropriate amount of extra energy.


Claim objections and reasons for allowance
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, none of the documents discloses or suggests: the feature in claim 2 "further comprising a first pair of radial bearings and a second pair of radial bearings for rotatably supporting the rotor shaft, the intermediate-pressure turbine blade cascade, the first low-pressure turbine blade cascade, and the second low-pressure turbine blade cascade being provided on the rotor shaft within a hearing span of the first pair of radial bearings, end the high-pressure turbine blade cascade, the third low-pressure turbine blade cascade, and the fourth low-pressure turbine blade cascade being provided on the rotor shaft within a bearing span of the second pair of radial bearings"; the feature in claim 3 ”further comprising: a first casing that houses the intermediate-pressure turbine blade cascade, the first low-pressure turbine blade cascade, and the second low-pressure turbine blade cascade; and a second casing that houses the high-pressure turbine blade cascade, the third low-pressure turbine blade cascade, and the fourth low-pressure turbine blade cascade"; or the feature in claim 5 "the first low-pressure turbine blade cascade is positioned, downstream with respect to the intermediate-pressure turbine blade cascade in the direction of the steam flow in the intermediate-pressure turbine blade cascade, and branch flow channels are provided such that a portion of the steam flow heading from the intermediate-pressure turbine blade cascade toward the first low-pressure turbine blade row is directed to the second low-pressure turbine blade row, the third low-pressure turbine blade row, and the fourth low-pressure turbine blade row". .

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
10/6/2021